Exhibit 10.1 CN DRAGON CORPORATION AND CNDC GROUP LTD Share Exchange Agreement THIS SHARE EXCHANGE AGREEMENT (the “Agreement”) is entered into on the 14th day of March2010, and is made BETWEEN: (1) CN Dragon Corporation(fka, Wavelit, Inc.), a corporation incorporated under the laws of the State of Nevada, with an address at 8/F Paul Y Centre, 51 Hung To Road, Kwun Tong, Kowloon, Hong Kong (“DRGN”) AND (2) CNDC Group Ltd, a corporation incorporated under the laws of the British Virgin Islands, with an address at OMC Chambers, PO Box 3152, Road Town, Tortola, British Virgin Islands(“CNDC Group”) PREMISES A. This Agreement provides for the acquisition of CNDC Corporation, a corporation incorporated under the laws of the British Virgin Islands (“CNDC”). B. CNDC is a wholly owned subsidiary of CNDC Group and is engaged in the business of providing consulting and advisory services to tourism and hospitality developers in the People’s Republic of China (PRC). C. On the ‘Closing Date’ of this Agreement (hereinafter defined), DRGN will acquire one (1) issued and fully paid ordinary share representing 100% equity interest in CNDC, in exchange for the issuance of 42,000,000common stock of DRGN to CNDC Group. Accordingly, CNDC will become a wholly-owned subsidiary of DRGN on the Closing Date of this Agreement. D. The board of directors of DRGN and CNDC Group have determined, subject to the terms and conditions in this Agreement, that the transaction contemplated hereby is desirable and in the best interests of their stockholders, respectively. This Agreement is being entered into for the purpose of setting forth the terms and conditions of the proposed acquisition. E. The parties desire that the exchange qualify as a tax free exchange meeting the requirements of Article 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended. F. Further information and particulars of DRGN, CNDC Group and CNDC are set out in the Schedule. AGREEMENT NOW, THEREFORE, on the stated premises and for and in consideration of the mutual covenants and agreements hereinafter set forth and the mutual benefits to the parties to be derived here from, it is hereby agreed as follows: ARTICLE
